DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawada et al. (JP 2012033317 A) (references made with respect to English Machine Translation attached).

Regarding claim 1, Kawada discloses a silicon-oxide based negative electrode material for a non-aqueous electrolyte secondary battery [0019]. In Example 1, Kawada discloses a mixture of metallic silicon and silicon dioxide subjected to a reduced pressure sintering and pulverization to form a silicon-silicon oxide composite, SiO0.95, as determined by chemical analysis [0064]. The composite is then mixed with magnesium hydride such that a negative electrode material with a magnesium doping amount of 4.2% is formed [0067]. The X-ray diffraction chart of Example 1 is shown in Fig. 1 wherein peaks associated with Si, SiO2, MgSiO3, Mg2SiO4 are present. The peak corresponding with the Si is detected at 2θ = 27.5⁰ to 29.5⁰ with an intensity at approximately 800 (Fig. 1, [0067]). The peak corresponding with the MgSiO3 is detected at 2θ = 30⁰ to 32⁰ with an intensity at approximately 150 (Fig. 1, [0067]). After adjusting for the baseline intensity of approximately 50, the negative electrode material of Kawada has an intensity ratio IMgSiO3/ISi ≈ 100/750 ≈ 0.13. This specific example, a ratio of approximately 0.13 is within the claimed range of between 0.1 and 0.5 and therefore anticipates the claimed range. See MPEP 2131.03(I).

Kawada therefore reads on the claim limitation “A negative electrode material for non-aqueous electrolyte secondary battery, the negative electrode active material comprising:
	a silicon oxide composite comprising silicon, a silicon oxide (SiOx, 0<x≤2); and
	a magnesium silicate, wherein the magnesium silicate includes MgSiO3, and 
the negative electrode active material has a ratio of a diffraction peak intensity IMgSiO3(610) detected at 2θ = 30⁰ to 32⁰ by MgSiO3 to a diffraction peak intensity ISi(111) detected at 2θ = 27.5⁰ to 29.5⁰ by Si(111) during X-ray diffraction analysis, i.e., 0.1< IMgSiO3(610)/ ISi(111)<0.5.”

Regarding claim 2, Kawada meets the claim limitations of the negative electrode active material according to claim 1 as set forth above. Kawada further reads on the claim limitation “wherein silicon oxide composite comprises 2 to 30 wt.% of magnesium based on the total weight of the silicon oxide composite” because the magnesium doping amount is 4.2% as discussed in the claim 1 analysis above.

Regarding claim 3, Kawada meets the claim limitations of the negative electrode active material according to claim 1 as set forth above. Kawada further discloses that the silicon crystallite size, as calculated from the Si(111) plane obtained by the Scheller [sic] method, is 4 nm [0063]-[0064]. 
Applicant teaches that the particle size calculated from the FWHM of the diffraction peak is formed via Scherrer’s equation [78]. The two methods are used to calculate the same value from the same data type (particle size from X-ray diffraction data). It is therefore the examiner’s position that the Scheller method of Kawada is the Scherrer method, which uses the FWHM as a variable.
Kawada therefore reads on the claim limitation “wherein the silicon oxide composite allows a diffraction peak by Si(111) to be shown at 2θ = 27.5⁰ to 29.5⁰ during X-ray diffraction analysis, and has a silicon crystallite size of 2 to 100 nm calculated from Full Width at Half Maximum (FWHM) of the diffraction peak.” 

Regarding claim 4, Kawada meets the claim limitations of the negative electrode active material according to claim 1 as set forth above. Kawada further reads on the claim limitation “wherein the magnesium silicate further comprises Mg2SiO4” because there is a peak associated with Mg2SiO4 (Fig. 1).

Regarding claim 5, Kawada meets the claim limitations of the negative electrode active material according to claim 1 as set forth above. Kawada further reads on the claim limitation “wherein the silicon oxide composite has a ratio (Si/O) of the number of silicon atoms to that of oxygen atoms of 0.5 to 2” because the ratio of Si to O is 1/0.95 which is between 0.5 to 2.

Regarding claim 6, Kawada meets the claim limitations of the negative electrode active material according to claim 1 as set forth above. Kawada further teaches wherein the silicon-silicon oxide composite powder is subjected to a thermal CVD treatment under a reduced pressure so that the surface is coated with carbon in an amount of 5% with respect to the entire powder, including the coating [0065]. Kawada therefore reads on the claim limitation “wherein the silicon oxide composite further comprises a carbon-containing coating layer on the surface thereof, and the silicon oxide composite comprises 2 to 20 parts by weight of the coating layer per 100 parts by weight of the total silicon oxide composite weight.”

Regarding claim 7, Kawada meets the claim limitations of the negative electrode active material according to claim 6 as set forth above. Kawada further discloses wherein the carbon coating on the surface portion of the silicon oxide composite has a graphite structure [0042]. Kawada therefore reads on the claim limitation “wherein the carbon-containing coating layer comprises graphite.”

Regarding claim 8, Kawada meets the claim limitations of the negative electrode active material according to claim 1 as set forth above. Kawada further discloses wherein the negative electrode material of example 1 was prepared with scaly graphite powder, a polyimide binder, and NMP to form a negative electrode [0083]. Kawada therefore reads on the claim limitation “A negative electrode comprising a negative electrode active material for non-aqueous electrolyte secondary battery according to claim 1.”

Regarding claim 9, Kawada meets the claim limitations of the negative electrode according to claim 8 as set forth above. Kawada further teaches wherein the scaly graphite powder was added in an amount of 42% by weight to produce the negative electrode precursor mixture [0083]. Kawada therefore reads on the claim limitation “wherein the negative electrode comprises 30 to 95 wt% of graphite.”

Regarding claim 10, Kawada meets the claim limitations of the negative electrode according to claim 9 as set forth above. Kawada further discloses wherein the obtained negative electrode was assembled with a lithium foil counter electrode and a non-aqueous electrolyte solution to form a lithium ion secondary battery [0084]. Kawada therefore reads on the claim limitation “A non-aqueous electrolyte secondary battery comprising the negative electrode according to claim 9.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada et al. (JP 2012033317 A) (references made with respect to English Machine Translation attached) in view of Fukuoka (JP 6173969 B2) (references herein made with respect to English Machine Translation attached).

Regarding claim 11, Kawada discloses a method of manufacturing a negative electrode active material for a non-aqueous electrolyte secondary battery [0064], the method comprising:
forming an equimolar mixture of metallic silicon and silicon dioxide
reacting the mixture at 1400⁰C under a reduced pressure of 100 Pa to generate a silicon oxide gas
reducing the reaction conditions to 900⁰ under 50 Pa
cooling and precipitating the gas to give a lumpy product
pulverizing the product with a dry ball mill to obtain a powder with an average particle diameter of 5 µm.
Kawada fails to provide details regarding the reaction vessel of steps b-c. However, the unspecified reaction vessel reads on the claimed reactor because the broadest reasonable interpretation of the term “reactor” includes any vessel appropriate for reaction conditions.
Kawada additionally fails to disclose the use of a metal plate as a deposition surface.
Fukuoka teaches a granular silicon oxide as a negative electrode active material (pg. 1 lines 1-2). Fukuoka additionally teaches wherein the silicon oxide is prepared by mixing silicon dioxide powder and metallic silicon, heating the mixture to generate a silicon monoxide gas and subsequently cooling the gas to precipitate a silicon oxide lump (pg. 3, para. 5). Fukuoka teaches that for cooling and precipitating the gas, the substrate used for deposition is formed of metal in a plate-like shape. This deposition base has a good strength and is resistant to thermal deformation (pg. 3, para. 6).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Kawada such that the deposition surface was a metal plate, as taught by Fukuoka, with a reasonable expectation of success in providing a mechanically and thermally resilient material suitable for use as a deposition base.
The method of Modified Kawada therefore renders obvious the claim limitation “A method of manufacturing a negative electrode active material for non-aqueous electrolyte secondary battery according to claim 1, the method comprising:
	a first step (step a) of injecting a mixture of silicon particles and silicon dioxide particles, and magnesium into a reactor;
	a second step (steps b and c) of adjusting pressure of the reactor to 0.000001 to 1 torr;
	a third step (steps b and c) of heating the mixture and magnesium to 600 to 1600⁰C to prepare a silicon oxide composite;
	a fourth step (step d) of cooling the silicon oxide composite, and depositing the cooled silicon oxide composite on a metal plate; and
	a fifth step (step e) of pulverizing and classifying the cooled silicon oxide composite deposited on the metal plate into a powder with an average particle diameter 0.5 to 15 µm” because 100 Pa corresponds with approximately 0.75 torr, which is within the claimed range.

Regarding claim 13, Modified Kawada meets the claim limitations of the method according to claim 11 as set forth above. Kawada further discloses a step wherein the silicon-silicon oxide composite formed from steps a-e in the analysis of claim 11 is subjected to an additional step comprising a thermal CVD treatment under methane gas at 1100⁰C to form a carbon coating layer on the surface of the composite [0065]. Modified Kawada therefore reads on the claim limitation “further comprising a sixth step of injecting the silicon oxide composite of the fifth step and a carbon source, and heat-treating the silicon oxide composite and the carbon source at 600 to 1200⁰C, thereby forming a carbon-containing coating layer on the surface of the silicon oxide composite.”

Regarding claim 14, Modified Kawada meets the claim limitations of the method according to claim 13 as set forth above. Modified Kawada further reads on the claim limitation “wherein the carbon source is methane.”

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada et al. (JP 2012033317 A) (references made with respect to English Machine Translation attached) in view of Fukuoka (JP 6173969 B2) (references herein made with respect to English Machine Translation attached) as applied above to claims 11 and 13, respectively, further in view of Yoshikawa et al. (US 20160218357 A1).

Regarding claim 12, Modified Kawada meets the claim limitations of the method according to claim 11 as set forth above. Kawada discloses wherein the negative electrode material formed from the method has a silicon particle size of 0.5 to 50 nm, but fails to provide details regarding the particle sizes of the precursor silicon and precursor silicon dioxide particles.
Yoshikawa teaches a negative electrode material for use in a non-aqueous electrolyte secondary battery comprising silicon [0038]. Yoshikawa further teaches wherein the method of producing a silicon oxide composite powder, a precursor to the negative electrode active material, includes mixing silicon dioxide powder having an adjusted particle size of 0.1 µm or less and a metallic silicon powder having an adjusted particle size of 30 µm or less. When the particle sizes are within these ranges, Yoshikawa teaches that the reactivity can be made sufficient without creating reaction residue [0075].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the particle sizes of the silicon and silicon dioxide precursors in the method of Modified Kawada such that the particle size of silicon is less than 0.1 µm and the silicon dioxide particle size is less than 30 µm, as taught by Yoshikawa, with a reasonable expectation of success in providing sufficient reactivity. Modified Kawada therefore renders obvious the limitation “wherein the silicon particle has an average particle size of 2 to 20 µm, and the silicon dioxide particle has an average particle size of 10 to 300 nm” because 0.1 µm is equivalent to 100 nm, and thus both ranges disclosed by Modified Kawada overlap with their corresponding claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05(I).

Regarding claim 15, Modified Kawada meets the claim limitations of the method according to claim 13 as set forth above. Kawada further discloses the carbon-coated composite is mixed with magnesium hydride and subjected to heating with aerating argon gas to dope the magnesium into the negative electrode material [0066].  Kawada fails to disclose wherein the argon is ejected alongside the carbon source, methane.
Yoshikawa teaches a negative electrode material for use in a non-aqueous electrolyte secondary battery comprising silicon [0038]. Yoshikawa further teaches wherein the silicon oxide composite powder is subjected a thermal chemical vapor deposition technique for a carbon coating [0117]. The CVD treatment was performed under a mixed gas of methane and argon [0117].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the CVD method of Modified Kawada such that it was performed under a mixed gas of methane and argon, as taught by Yoshikawa, with a reasonable expectation of success in providing suitable conditions for carbon coating formation.
Modified Kawada therefore reads on the claim limitation “wherein the sixth step comprises additionally injecting argon besides the carbon source.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida et al. (CN 105264698 A) (references herein made with respect to English Machine Translation attached) discloses a method for providing a negative electrode active material with a silicon-containing material (Abstract). One of the method steps includes mixing silicon dioxide and metallic silicon and subjecting the mixture to a heating step and a CVD step under a methane-argon mixed gas (pg. 15, Example 2).
Nakanishi et al. (US 20090239151 A1) discloses a negative electrode material comprised silicon particles (Abstract). The material is formed from metallic silicon and silicon dioxide precursors [0059] and a graphite coating [0066].
Aramata et al. (JP 2004047404 A) (references herein made with respect to English Machine Translation attached) discloses a conductive silicon composite used as a negative electrode material (Abstract). The material is formed from an amorphous silicon oxide obtained by cooling and depositing silicon monoxide gas, which itself is formed from silicon dioxide and metallic silicon [0020]. The silicon oxide is subjected to a CVD treatment under a mixed gas comprised of methane and argon [0038].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728